Name: Regulation (EEC) No 747/68 of the Commission of 20 June 1968 amending Regulation No 184/66/EEC concerning the collection, verification and forwarding of accountancy data obtained for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 148 Official Journal of the European Communities 22.6.68 Official Journal of the European Communities No L 140/13 REGULATION (EEC) No 747/68 OF THE COMMISSION of 20 June 1968 amending Regulation No 184/66/EEC concerning the collection, verification and for ­ warding of accountancy data obtained for the purpose of determining incomes of agricultural holdings 'Farm returns, submitted in any of the forms provided for in paragraph 2 of the sole Article of Regulation No 118/66/EEC, shall be sent to the Commission under registered confidential cover as they are verified, and in any event not later than six months after the end of the ac ­ counting year to which each relates . Where farm returns are submitted in the form provided for in Annex I to Regulation No 118/66/ EEC, the original copy shall be sent to the Com ­ mission.' Article 2 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 79/65/EEC1 of 15 June 1965 setting up a network for the collec ­ tion of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community and in particular Articles 6 and 9 thereof; Whereas Commission Regulation No 118/66/EEC2 of 29 July 1966 on the form of farm return to be used for the purpose of determining incomes of agricultural holdings has been amended by Com ­ mission Regulation (EEC) No 746/683 in order to make it possible to submit the farm return in the form of punched cards or magnetic tapes ; whereas, conse ­ quently, the provisions of Commission Regulation No 184/66/EEC4 of 21 November 1966 concerning the collection, verification and forwarding af account ­ ancy data obtained for the purpose of determining incomes of agricultural holdings require amend ­ ment; Whereas the measures provided for in this Regu ­ lation are in accordance with the Opinion of the Community Committee for the Farm Accountancy Data Network; Article 1 of the uniform terms for all Member States of the contract set out in the Annex to Regulation No 184/66/EEC shall read as follows : 'The accountancy office undertakes to complete, in accordance with the facts and in accordance with the provisions of Regulation No 118/66/EEC, for the accounting year from ... I ... I ... to ... I .../... ,5 farm returns for the 6 returning holdings listed in the Annex, to be submitted in the form 7 Article 3 Article 2 of the uniform terms for all Member States of the contract set out in the Annex to Regulation No 184/66/EEC shall read as follows : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation No 184/66/EEC shall read as follows : 5 The dates of the beginning and end of the accounting year . 6 Number of holdings. 7 Insert as appropriate :1 OJ No 109, 23 . 6 . 1965 , p. 1859/65 . 2 OJ No 148 , 10. 8 . 1966 , p. 2701/66 . ' as set out in Annex I to Regulation No 118/66/EEC.' 'of punched cards.'8 OJ No L 140, 22. 6 . 1966 , p . 1 . 4 OJ No 213 , 23 . 11 . 1966, p. 3637/66. 'of magnetic tapes.' Official Journal of the European Communities 149 'The accountancy office undertakes to send to 1 2 duly completed farm returns as and when completed, and in any event not later than 3 after the ¢ end of the accounting year.' Article 4 in the contract set out in the Annex to Regulation No 184/66/EEC, the paragraph to be added in Ger ­ many to Article 1 shall read as follows : 'Headings H 4, H 27, H 30 and Columns H 1 , H 2, H 3, and headings I 1 , I 2, I 60, I 61, I 7, I 8 and I 9 of the farm return are to be com ­ pleted.' In the section setting out the supplementary terms which may be included by individual Member States This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 June 1968 . For the Commission The President Jean REY 1 Name and address of the liaison agency. 2 Where farm returns are to be submitted in the form set out in Annex I to Regulation No 118/66/EEC, insert the following words : ' . . . (a) copies, one of which shall be the original , of ( the letter (a) indicates the number of copies).' 3 Number of months.